Citation Nr: 0432400	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  93-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a neck 
disorder, to include a herniated nucleus pulposus of C4-5.

2.  Entitlement to an increased evaluation for right shoulder 
subluxation and snapping, postoperative, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder disability, including snapping, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1968.

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1994, 
and in November 1998, the Board remanded this case to the RO 
for additional development.  In October 2000, the Board 
issued a decision denying the veteran's claims.  The veteran 
appealed the October 2000 decision and in July 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an order which granted the Secretary's motion for 
remand and vacated the Board's October 2000 decision.  In 
September 2002, this case was remanded again to the RO for a 
hearing as requested by the veteran.

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

In March 2004, the RO issued a rating decision denying 
several additional claims by the veteran.  The veteran has 
not appealed these issues and they are not properly before 
the Board at this time.  

The issues of increased evaluations for right and left 
shoulder disabilities are addressed in the REMAND portion of 
the decision below.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In January 1969, the RO denied the veteran's claim of 
entitlement to service connection for a neck disability.

3.  The veteran was notified of this determination that 
month.  He did not file a timely appeal of this determination 
with the VA.

4.  Evidence received since January 1969 does bear directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and/or is 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  The veteran's history he has provided regarding his 
nonservice-connected neck disability is not credible.

6.  The clear weight of the most probative and credible 
evidence demonstrates there is no link between the veteran's 
current neck disability and his active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back disability has been submitted and the 
claim is reopened.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 
3.156(a) (2003).

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As noted above, the veteran served on active duty from May 
1966 to August 1968. This included service in the Republic of 
Vietnam.  His military occupational specialty was cook.  The 
record contains no awards or decorations indicative of 
participation in combat with the enemy.

Service medical records note various complaints and physical 
findings, including complaints and findings involving the 
right shoulder.  In August 1967, the veteran complained of 
neck pain with radiation into both shoulders.  He provided a 
history of seeing a chiropractor "several months ago" who 
reportedly stated he had two displaced vertebrae.  An 
orthopedic consultation notes that examination revealed 
findings consistent with subluxation of the right shoulder.  
The examiner commented that the only positive physical 
finding was a chronic subluxation of the right shoulder 
joint.  A subsequent service report, dated July 1968, noted 
the veteran's request for the physician to check his 
shoulders for an old dislocation that gives him pain.  A 
consultation report dated July 1968 indicated findings of 
subluxation of the right shoulder.  An X-ray study dated July 
1968 indicated "normal shoulders."

At his separation evaluation in August 1968, the veteran 
complained of swollen or painful joints and a painful or 
"trick" shoulder or elbow.  Bone, joint, or other deformity 
was specifically denied.  There was no reference to a neck 
disability.  An orthopedic evaluation had specifically noted 
normal range of motion in the neck with no painful 
tenderness.  X-ray studies at that time were normal.  At the 
separation evaluation, the veteran's musculoskeletal system 
was found to be normal.  He was not diagnosed with a left 
shoulder, a right shoulder or a neck disability.

In his initial claim for VA compensation dated August 1968, 
the veteran made reference to a neck injury in 1966 and a 
bilateral shoulder disability.  He reported treatment for the 
knees, left shoulder and neck from March to July 1968 in 
Vietnam.  The Board notes that the RO requested the service 
medical records, including specifically the records for 
treatment of a neck disability at the date and place 
identified.  The service medical records were obtained and 
the available service medical records appear complete for 
this period.  The veteran did not identify a specific date 
and place of treatment for a neck disability that is not 
accounted for by the current records.

At a VA evaluation held in November 1968, the veteran 
provided a history of an "old" neck injury.  This produced 
occasional stiffness and cracking but "no other symptoms."  
In other words, he made no complaint and offered no history 
of radiating pain from the neck.  The right shoulder 
examination revealed no swelling, tenderness or loss of 
motion.  A slight crepitation with motion in the right 
shoulder was noted.  Examination of the left shoulder 
revealed no swelling, tenderness or loss of motion and no 
crepitation.  Examination of the entire spine revealed no 
tenderness, no muscle spasms, no loss of motion, and no other 
abnormality "whatsoever."  X-ray studies of both the neck and 
both shoulders were unremarkable.  The veteran was diagnosed 
with mild residuals of an old injury to the right shoulder 
and left knee with a history of injury to the left shoulder, 
neck, and lower back without positive findings at that time.

In a January 1969 rating determination, service connection 
for a neck disability was denied.  The veteran was notified 
of this determination that month.

In a statement received by the RO in May 1969, no reference 
was made to the neck disability.  Additional medical records 
were submitted regarding the claims of service connection for 
a right shoulder and left knee injury.  In a June 1969 rating 
determination, service connection for a right shoulder and 
left knee disability was granted.  The veteran submitted a 
notice of disagreement regarding an August 1971 rating 
determination.  The August 1971 notice of disagreement made 
no reference to the January 1969 rating determination that 
had denied service connection for the neck disability.

The veteran has received sporadic treatment for his service- 
connected shoulder disabilities.  A February 1975 outpatient 
treatment record shows the claimant reported a sensation of 
popping and cracking on movement of the neck.  The 
provisional diagnosis was questionable pathology of the 
cervical spine.  A neurosurgical clinic consultation was 
scheduled for March 1975, but the outpatient records fail to 
show that the veteran appeared for the consultation.

A report of a December 1975 hospitalization contains no 
reference to a neck disability.  The extensive recorded 
history mentions shoulder symptoms, but specifically comments 
that the review of medical history was unremarkable and the 
review of systems was negative.  At a VA examination dated 
May 1977, the claimant reported problems with the back and 
neck "more or less" all of the time since service.  Heavy 
work produced aching in the neck and back.  X-ray studies of 
the neck revealed no bony malformations.  The impression was 
normal cervical spine.  The veteran had frequent complaints 
of pain with little objective evidence to support these 
complaints.  Diagnosis included chronic cervical sprain.

The veteran has provided statements describing his right 
shoulder disability as some form of chronic dislocation.  
Statements from friends of the veteran noted the veteran's 
experience with continuous problems with both shoulders since 
his release from active service.  They do not refer to a 
chronic neck disorder.  At a hearing in January 1979 
concerning other issues, there was no incidental mention of 
any neck disorder.  The veteran did report injuring his knee 
in jumping in a bunker in Vietnam.  He did not mention a head 
injury under similar circumstances.

A number of private and VA medical reports dated in the 
1970's through 1985 are of record.  They generally contain no 
incidental complaints, statements of medical history or 
findings of a chronic neck disorder.  A January 1979 report 
of radiographic studies from H.S. D.C., disclosed alteration 
in the motor units of the cervical spine.  These findings 
were described as indicative of a past injury.  At a January 
1985 VA examination, the veteran gave a history of a blow to 
the back of the head in basic training and a left knee injury 
jumping into a bunker in Vietnam.  He did not claim a head or 
neck injury jumping into a bunker in Vietnam.  He reported 
severe neck pain at times.  Diagnosis included cervical 
strain.  VA Outpatient treatment records in 1985-1986 show 
complaints of neck pain with radiation.  An X-ray of the 
cervical spine in January 1986 disclosed a question of a mild 
impingement of the C3-4 level of the right neural foramina.  
An electromyograph of the neck was negative.  The impression 
in early 1986 was of chronic ligament instability due to 
severe cervical strain.

In an August 1990 VA examination, on the form where the 
veteran listed his disorders, he noted a neck disorder.  The 
veteran reported to the examiner that he dislocated both 
shoulders at different times while serving in Vietnam.  He 
made specific references to numerous complaints to the 
examiner, but none of these pertained to a neck disability.  
Physical examination noted that the veteran was right-handed.  
External and internal rotation was normal in both shoulders 
except for external rotation on the right that was limited to 
80 degrees.  X-ray studies revealed a narrowing of the 
acromiohumeral space consistent with a tear of the rotor 
cuff.  There were degenerative cysts in the anatomical neck 
of the humerus.  The veteran was diagnosed with unstable 
shoulder joints, bilaterally, and a chronic lumbosacral 
strain.  No diagnosis was entered as to a neck disorder.

Additional medical records were obtained by the RO, including 
an October 1987 MRI of the veteran's cervical spine.  This 
study revealed an enlargement of the cervical cord extending 
from C2 to the inferior end plate of C5.  The signal within 
the cord was found to be normal.  A disc protrusion at the 
C6-7 level, without cord compression, was noted.  The 
vertebral bodies were found to be well aligned and normal.  
The findings of the enlarged cervical cord suggested an 
intramedullary tumor.

In an April 1991 rating determination, service connection for 
a neck disability was again denied by the RO.  A timely 
notice of disagreement to this determination was received in 
May 1991.

An August 1991 VA outpatient treatment record notes, in part, 
a chronic C5-6 disc herniation by MRI.  It was commented that 
the possibility of a tumor had been resolved.

In his January 1992 substantive appeal, the claimant 
contended that he received a blow to his neck while in basic 
training.  The veteran stated that he did not receive 
treatment for this condition during his service.  He noted 
that he sought treatment later when he returned from Vietnam.  
He did not mention an injury to the head or neck in Vietnam.

At a hearing in March 1992, the veteran testified that his 
neck disability began when he sustained an injury to the neck 
in basic training involving pugil sticks.  He continued to 
have persistent symptoms he described as a stiff neck.  
Transcript (T.), p. 3.  He reported other treatment by VA and 
private providers in the 1970's.  T. p. 4.  He stated that he 
had radiating pain down to the shoulders during and since 
service.  T. p. 5.

In an April 1992 VA examination, the veteran again noted a 
neck injury during combat training in service.  He made no 
reference to a head or neck injury in Vietnam.  He reported 
steadily worsening pain in the cervical area.  He complained 
of pain in both shoulders and the neck.  He also had periodic 
numbness in both hands and arms.  Examination of the right 
shoulder disclosed a well-healed anterior scar.  The veteran 
was diagnosed with degenerative disc disease of the cervical 
spine and status postoperative surgery of the right shoulder.  
A probable rotor cuff of the left shoulder was also noted.  
The examiner stated that most of the veteran's symptoms were 
due to the cervical disc disorder.

In a MRI of the right shoulder dated May 1992, it was 
indicated that the findings were consistent with a bristo 
procedure on the right with bony irregularity identified 
along the anterior rim of the glenoid on the right.  No tear 
of the tendon itself or other evidence of significant 
impingement was found.  An abnormal amount of joint fluid was 
not seen.  The marrow signal, except for area in the region 
of the surgery involving the anterior labrum, was normal.  No 
evidence of rotor cuff tear or significant impingement was 
found.  The MRI of the left shoulder revealed no evidence of 
a rotor cuff tear.  Mild degenerative changes in hypertrophy 
of the acromioclavicular joint were seen.  However, definite 
evidence of impingement was not identified. The bone marrow 
signal was normal.

At a hearing held before the Board in November 1993, the 
veteran reiterated his previous contentions.  He noted that 
he had injured his neck while in basic training when he was 
pugil stick training (simulated bayonet training).  He 
reported that an opponent during this training hit him behind 
the head with this device.  It was indicated that he had been 
treated in service for neck problems beginning in August 
1967.  Subsequent to service, VA saw him during the period 
1968 to 1971.  He stated he was told in 1971 that his neck 
pain was imaginary.  He indicated that it was not until 1987 
(when he had a MRI study) that he had proof of the 
disability.

The veteran also testified that a herniated disc of the 
lumbar spine had been first shown in 1980 in connection with 
a visit to a Curwood R. Hunter, M.D.  He described problems 
with his shoulders, which he characterized as slipping or 
popping in and out.  He noted that he was submitting various 
reports from physicians who had attended him along with 
computer printouts of medical journals that he believed were 
pertinent to his cervical spine and lower back problems.  He 
advised the Board that the Social Security Administration 
(SSA) had granted him a total disability evaluation on 
account of his various injuries.  He stated initially that 
this award was based upon his disabilities from service.  
Then in response to questioning from his representative, he 
acknowledged that there was one additional disorder he 
reported as a herniated disc at T11 and T12, which was a post 
service injury.  He also noted treatment by a Dr. Runge in 
1971.  He indicated at that time that he was not aware of Dr. 
Runge's current office location.  He also noted that a Robert 
G. Draime, M.D., had treated him for pain and stiffness in 
his neck in 1970 and that he thought this medical provider 
was now deceased.

Information furnished in connection with this hearing 
included computer printout studies.  It also included a 
January 1970 statement from Dr. Draime.  This statement was 
to the effect that the veteran had been treated for pain and 
stiffness of the neck and that X-rays taken by a Dr. Adair 
were essentially normal.  Treatment records from a Dr. Reitz 
note in December 1973 the veteran's complaints of pain in the 
neck and shoulder for which he was given pain medication and 
Valium.  A report from a Dr. Hunter, dated January 1981, 
indicated the veteran had sustained a number of back and 
shoulder injuries since his separation from service.  These 
injuries were described in some detail.  Dr. Hunter indicated 
that veteran had a herniated intervertebral disc at L5-S1 on 
the right side and the residuals of musculoligamentous strain 
of the cervical, thoracic and lumbar spine.  No opinion as to 
the etiology of these back disorders was provided.

An additional medical report from a J. P. Schmitz, M.D., 
dated May 1992, noted that studies had shown a herniated disc 
at the L5-S1 level and that MRI studies had shown a herniated 
disc in the cervical spine.  In the view of the veteran's 
history of having had problems when he was in service, Dr. 
Schmitz was of the opinion that these disc herniations had 
originated at that time.

Medical reports submitted at the November 1993 hearing 
include a statement from J. H. Feibel, M.D., dated November 
1993.  He reports that the veteran had asked for an opinion 
regarding the causal relationship, if any, between the injury 
sustained during basic training in 1967.  The veteran 
reported that he was aware of no other injury that could have 
caused a herniation.  MRI of the cervical spine taken in 1987 
disclosed a disc herniation.  In the opinion of this 
physician, if the symptomatology at the time of the alleged 
injury in service was accurate, it was consistent with disc 
herniation.  It was also considered consistent with the 
cervical strain without disc herniation.  "Obviously," noted 
the physician, "it is impossible to make a definite causal 
link between the accident and the subsequent disc herniation, 
but is possible given the description of the event and the 
subsequent pain that the disc herniation could have occurred 
at that point in time."

VA treatment records from 1992 to 1993 include a February 
1992 nerve conduction study that was interpreted as normal in 
the upper extremities, except for a mild prolongation of the 
left ulnar sensory distal latency.  Needle examination of the 
muscles of the left upper extremity was within normal limits 
except for increased amplitude of the motor units potentials 
in the left triceps.  The overall interpretation was normal 
study.  The left triceps abnormality was of uncertain 
significance, perhaps representing a past neuropathic process 
with subsequent reinnervation.  There was no evidence of on 
going denervation.

A VA radiologist report in September 1993 noted the two MRI 
studies showed a disc protrusion at C6-7 with cord 
compression.  The second one, taken in 1990, showed the same 
finding and also a large right paracentral/foraminal 
herniation at C5-6.

In August 1994, the Board remanded this case to the RO in 
order to obtain the SSA records and those records cited by 
the veteran that had not previously been submitted or 
obtained by the RO.  Additional medical evaluations were also 
requested.

Additional medical records were obtained by the RO noting the 
disabilities cited above.  Records were also obtained from 
the SSA.  The records obtained also include a January 1984 
workmen's compensation determination.  Within his workmen's 
compensation claim, the veteran stated that he sustained an 
injury in 1970, approximately two years after his discharge 
from active service.  In 1974, the veteran contended that he 
had injured his back once again.  In 1975, the veteran 
contended that he reinjured his lower back in a reported 
lifting incident.  In 1978, he contended that he had two 
post-service injuries, one of which was reported to his 
employer.  Both injuries were to the back, the later one also 
involving the right knee and hip.  In January 1979, while 
bending over and attempting to lift a 50 to 60 pound case, 
the veteran again re-injured his low back.

The workmen's compensation report of January 1984 makes 
reference to the veteran's failure to provide a complete 
history to the health care providers that have evaluated his 
disabilities.  For example, it was noted that the history the 
veteran gave a Dr. Patrick was incomplete and did not include 
reference to the 1970, 1974, 1975 and 1978 injuries.  In 
another example, the veteran was treated in April 1981 and 
November 1982, by a Glen Heigerick, M.D.  Dr. Heigeric 
assessed a 40 percent to 50 percent impairment.  However, Dr. 
Heigeric also noted that he had been given a history relating 
only to the 1974 and 1975 injuries.  A report from Dr. 
Schmitz indicated the veteran had a 10 percent functional 
disability, half due to "neck problems" and half due to 
thoracic spine disorders.  Dr. Patrick assessed the shoulder 
disorders as producing a five- percent disability.  During 
his workmen's compensation claim, the veteran made little (if 
any) reference to his alleged service-related disabilities.

Attached to the SSA report were clinical records from Dr. 
Runge.  A May 1977 entry shows the veteran reported a neck 
disorder.  He gave a history of a neck injury in service 
during training with a "pugle strick" (sic).  He reported he 
was struck on the right side of the head, and had a neck 
ache, but did not report it.  Since this incident, he gave a 
history of constant neck pain, with some symptomatic relief 
by turning his neck and popping.  The physician noted full 
range of motion with pain on the right side about two inches 
below the foramin magnum, but "really there are no objective 
symptoms."  X-rays were negative.

In a January 1995 VA examination, the veteran reiterated his 
previous complaints.  He reported the injury to his neck 
during training in service was followed by radiating pain 
down his arms bilaterally.  He reported several weeks of neck 
traction.  He reported injuring his left shoulder jumping 
into a bunker in Vietnam.  It was indicated that the veteran 
was moderately impaired at the present time for any 
occupation involving physical movement.  Additional records 
were obtained by the RO, including the November 1992 
determination of the SSA Office of Hearing and Appeals.  The 
veteran was found to have been under a total disability since 
September 1980.

In a May 1995 VA medical report, the examiner noted the 
questions posed by the Board.  The physician reported no 
evidence of a cervical disorder at that time.  Regarding the 
question of to what extent, if any, did the veteran sustain 
any post service injuries that might be considered 
"recurrent" in nature such as to preclude a relationship 
between the current back pathology of the cervical and lumbar 
spine to that described in service, the examiner responded 
that he had no such information available at this time of any 
other injury other than that which occurred during service.  
Regarding the question of whether the veteran had any 
additional cervical or lumbar spine back pathology that more 
likely than not is approximately due to or the result of a 
service-connected disability and, in particular, the service- 
connected lumbosacral strain, the examiner responded in the 
affirmative.  He stated that X-ray studies had revealed 
evidence that suggested the presence of a service- connected 
disability without any evidence relating to later events.

It was asked by the Board if, in the resolving of these 
questions, the physician had relied only on the clinically 
documented cervical and lumbar spine pathology or had he 
relied on statements of medical history, and if so, to what 
extent.  The examiner responded that the physical examination 
and history as provided by the veteran and the report of the 
X-ray studies are all consistent, one with another, and do 
not require that one segregate one factor as above another.  
It was stated that there was no history of injury other than 
that detailed in his record.

In a May 1995 neurological evaluation, it was noted that 
there was an anterior scar over the right shoulder.  It was 
indicated that the veteran moved his arm freely in all 
directions, but he complained of pain.  There was crepitus in 
the shoulder.  The left shoulder moved in all directions with 
no crepitus.  It was reported that the veteran did not desire 
any more X-ray studies.  It was indicated that he preferred 
more sophisticated tests, such as MRI studies.  It was also 
stated that the veteran was "very much concerned with his 
illnesses."  A psychiatric evaluation was suggested in light 
of the numerous medical records and an interview with the 
veteran.

Regarding the Board's questions, it was stated that it was 
not possible to make unqualified statements in reference to 
these questions.  In the opinion of the examiner, all the 
veteran's complaints must be considered to be either incurred 
in his military service or aggravated by his military 
service.  The examiner noted that he did not list any 
definite evidence of post-service injuries.  In short, the 
examiner stated that he did not feel it was possible to 
definitely exclude any problems that the veteran had from the 
problems incurred in service.

In a June 1996 VA examination, the examiner stated that he 
had the opportunity to review the veteran's claims folder 
both before and after the examination.  It was noted that 
there was evidence at the base of the veteran's workmen's 
compensation claim (dated January 1984) as well as a 
statement from Kurwood R. Hunter, M.D., that there were other 
back injuries.  Physical examination noted that range of 
motion of the neck was markedly decreased in active and 
passive motion.  The diagnostic impression noted chronic low 
back pain without evidence of neurological impairment.  
However, the examiner stated that he saw no reason why the 
veteran was unable to work and perform manual labor.  The 
examiner stated that the problems throughout the discussion 
in the extensively developed claims file regarding the 
veteran's case is that he did suffer some back injuries 
during service and is now claiming long-term unemployment 
problems and disability because of this.  The problem, 
however, in the opinion of the examiner, was that the veteran 
has never had demonstrated neurological impairments and, 
therefore, cannot point with an exactitude to the time of his 
exact disc herniation.

In a June 1996 spinal evaluation, the veteran gave a history 
of a neck injury during training in 1966 and again in 1967 in 
Vietnam when he jumped into a bunker and snapped his head 
back.  He stated that since the second injury he had 
stiffness in the neck almost every day.  He complained of 
almost constant aching in his neck, both shoulders, and low 
back.  The veteran reported that his neck pops frequently on 
any movement and will get stiff, requiring frequent 
adjustment on his part.  Physical evaluation was noted and 
the examiner answered the questions posed by the Board in our 
previous determination.  In an addendum to this report, the 
examiner stated that within correspondence from a Dr. Hunter 
injuries to the veteran's back following service were 
reported that the veteran did not mention to the examiner.  
In fact, the veteran (during the VA examination of June 1996) 
specifically denied subsequent injuries.  The examiner 
stated, in pertinent part:

This information increases the 
probability of the veteran's back 
injuries occurring after discharge from 
service.  However, it is still impossible 
to state when the initial injuries 
occurred.

At a hearing held before a hearing officer at the RO in 
January 1998, the veteran reiterated his previous 
contentions.  He also testified that an injury in January 
1979 also involved his upper back.  He appeared to also 
provide statements that other post service injuries involved 
the upper back.  The veteran submitted additional records and 
articles.  Additional treatment records were obtained by the 
RO.

In November 1998, the Board noted the June 29, 1996 
examination by Dr. Hughes and his opinion that the veteran's 
cervical disc herniation was most likely to have had its 
origins at the initial injury in 1966 and re-aggravation in 
1967.

At the request of the Board, the RO, in November 1998, asked 
the veteran to provide the names, addresses, and approximate 
dates of treatment for all health care providers who had 
treated his neck disability and bilateral shoulder disorder.  
It was indicated this evidence should be submitted as soon as 
possible, preferably within 60 days.

In January 1999, the veteran noted treatment by an additional 
health care provider regarding his neck disability.  In 
February 1999, the RO attempted to obtain this medical 
evidence.  Additional medical evidence was obtained from 
Mitchell Simons, M.D., noting the veteran's complaints of 
pain associated with his disabilities.  Chiropractic 
treatment was indicated.

In a December 1995 outpatient treatment report obtained by 
the RO, the veteran noted complaints of neck pain, midback 
pain, and lower back pain.  At this time, the veteran stated 
that he first noticed this pain in January 1979, more than 10 
years after his discharge from active service in 1968.  The 
veteran made no reference to his active service.

Additional medical records were obtained by the RO, including 
records indicating surgical treatment of the veteran's neck 
disability in February 1999.  The preoperative diagnosis 
indicated cervical disc displacement and neck, shoulder, and 
arm pain.

At a VA examination in June 1999, physical evaluation of the 
veteran's disabilities was noted.  From the examiner's 
evaluation, the physician concluded that the veteran 
sustained muscle ligament strain over his neck area at the 
time of his accident during service.  Subluxation of both 
shoulders, requiring the surgical procedure performed on the 
right shoulder, was also noted.  It was indicated that MRI 
studies had shown degenerative disc disease over the neck 
area that began appearing in the 1980's.  In the opinion of 
the examiner, degenerative disc disease over the neck area 
was due to the normal aging process of the veteran and not 
due to a neck injury he sustained while in service.  As far 
as the snapping scapula is concerned, during this evaluation 
the examiner could not find any popping, snapping, or 
clicking sensations over either scapulas.  Based on this 
evaluation, it was the opinion of the evaluator that the 
veteran had no disability with regard to either scapula.

Additional medical records were submitted regarding the 
scapular dislocation.  The veteran waived RO consideration of 
the additional evidence submitted at a second hearing held in 
June 2000.  Regarding his right shoulder disability, the 
veteran noted two surgeries in February of 1976 and April of 
1976.  Dislocations were noted.  The veteran noted the use of 
medication to treat this condition.  Regarding his neck 
disability, the veteran noted that he first injured his neck 
during a basic training exercise.  When asked by his 
representative what health care professionals had associated 
his neck disabilities to service, the veteran identified Dr. 
Fivel, Dr. Smitz, Dr. Schuller and other physicians who he 
could not name because he was nervous.  Regarding the opinion 
of the recent VA examiner, the veteran stated that he did not 
believe this physician looked at the whole record.

Regarding his scapula disability, the veteran indicated it is 
a very rare condition. The veteran stated that no doctor that 
has evaluated him has ever seen this condition before. The 
veteran noted severe difficulties with doing any form of 
manual labor. He noted constant pain in his neck and 
shoulders. 

VA treatment records show that the veteran underwent a 
cervical fusion in November 1999.  In a February 2000 record, 
the veteran stated that he fell over backwards into a bunker 
during service injuring his neck and back.  In a February 
2003 note, the veteran still had significant bilateral 
shoulder pains.  He was referred for an orthopedic consult 
where he stated that both his shoulders popped and he was 
able to manipulate his shoulders in such a fashion as to 
cause posterior crepitus.  On physical examination, the 
veteran had full range of motion of both shoulders without 
any discrete tenderness.  He had no weakness of abduction or 
external rotation.  X-ray examination of the right shoulder 
revealed minor osteoarthritic changes consistent with 
recurrent dislocations and early post-traumatic arthritis.  
The examiner noted that the veteran became very angry when he 
saw no indication for surgical intervention in his shoulders. 

If there is any logical indication for 
[the veteran's] complaints, it is 
bilateral cervical root irritation from 
the degenerated C7-C8 disc seen on X-ray.  
However, I am concerned that a lot of 
this patient's complaints represent 
hypochondriasis or fibromyalgia . . . .

In a July 2004 hearing before the undersigned, the veteran 
reiterated his contention that he injured his neck in 
service.  He also described his history of treatment, which 
testified to being relatively continuous since service.  At 
the hearing, the veteran submitted MRIs of the lumbar and 
thoracic spine, with a waiver of RO initial consideration.

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for a neck disorder in the April 
1991 rating decision, a December 1991 statement of the case 
(SOC), supplemental statements of the case (SSOC) issued in 
August 1996, April 1998, September 1999, March and May 2003, 
and specifically in an October 2002 letter which informed him 
that to establish service connection, he must show three 
things: (1) An injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (2) a current 
physical disability; and (3), a relationship between his 
current disability and an injury, disease, or event in 
service, which is usually shown by medical records or medical 
opinions.  

Additionally, the Board notes that while this appeal 
initially arose from a denial on the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a neck disorder, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  He has 
exercised his right to a hearing on several occasions.  The 
veteran's arguments and those of his representative focus on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Likewise, his testimony at the 
several hearings on appeal has been directed at the merits of 
the claim.  Further, it is important to note that the 
Supplemental Statement of the Case issued by the RO in 
September 1999 adjudicated the issue of service connection 
for a neck disability on a de novo basis at that time.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2002 
letter, the RO informed the veteran that VA must make 
reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claims, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained, or 
for which it is reasonably possible that records exist.  
Records were obtained from the Social Security Administration 
(SSA), including records relating the veteran's Workman's 
Compensation claim.  The veteran was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge.  VA provided examinations and/or sought medical 
opinions on numerous occasions, including in August 1990, 
April 1992, May 1995, June 1996, and June 1999.  Extensive VA 
outpatient treatment records have been obtained and 
associated with the claims file.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim to 
reopen his claim for service connection for a neck disorder, 
and the RO issued a rating decision in April 1991.  Only 
after this rating did VA comply with the provisions of the 
VCAA and provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for service connection (as well as the information and 
evidence to reopen the claim), as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided substantial VCAA compliance as noted above, and the 
claim thereafter readjudicated by the RO in May 2003.  There 
is no indication from the record that there is any unobtained 
evidence that could possibly substantiate his claim.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for a neck disorder.  This 
appeal has been pending for a very long time - over 14 years.  
There would be no possible benefit to remanding the claim for 
service connection, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Whether New and Material Evidence has been Submitted to 
Reopen the 
Previously Denied Claim of Service Connection for a Neck 
Disability

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg  . 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

The last final decision on the issue of service connection 
for a neck disorder was the decision of the RO issued in 
January 1969.  The basis of that decision was the finding 
that there was no evidence on recent VA examination of any 
residuals of a neck injury  Although he was notified of his 
appellate rights, he did not appeal and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002).

The veteran has clearly submitted sufficient medical evidence 
since 1969 to warrant the reopening of his claim.  
Specifically, the opinion of Dr. Hughes would appear to 
satisfy the requirements for new and material evidence.  
Under Justus, the Board must find this evidence to be both 
new and material.

Service Connection for a Neck Disorder

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that there is a considerable body of law that 
clearly imposed a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."  The 
Federal Circuit flatly rejected argument that would have 
emasculated the Board's inherent fact-finding authority.  
Madden v. Brown, 125 Fed. 3d 144, 1480-81 (Fed. Cir. 1997).  
In this case, the Board understands that it does not have the 
medical expertise to either diagnose a condition or associate 
a condition to active service.  However, it does have the 
authority to review the veteran's credibility.  If, as in 
this case, the veteran's credibility is found to be lacking 
as to his statements of medical history, and medical 
providers have relied upon such evidence in reaching their 
medical opinions, the probative value of those medical 
opinions is undermined or destroyed.

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  The Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal consistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Id.  The United States 
Court of Appeals for the Federal Circuit held that the Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden, 125 
F.3d at 1481.

The veteran essentially contends that his neck disability was 
caused by an injury or injuries in service more than 30 years 
ago.  However, as stated by the Court, lay medical assertions 
to the effect that there is association between the veteran's 
current neck disability and an injury in service have no 
probative value.  On the issue of medical causation, the 
Court has been clear that "[l]ay hypothesizing particularly 
in absence of any supporting medical authority, serves no 
constructive purpose . . ." Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).

The record contains medical evidence both for and against the 
claim.  Based on a review of this record, the Board finds 
that the determinative question in this case involves the 
probative weight to be assigned to the medical opinions for 
and against the claim.  This, in turn, hinges upon the 
credibility to be assigned to the statements of medical 
history provided by the veteran.

The service medical records document the veteran's complaint 
of neck pain with radiation in August 1967.  There was a 
history recorded that a chiropractor saw the claimant 
"several months" earlier and allegedly found displaced 
vertebrae.  The contemporaneous orthopedic evaluation did not 
identify a neck disability and instead found only a shoulder 
disorder.  Indeed, there was no neck disability diagnosed in 
service or on separation examination, and the medical history 
recorded at separation from service failed to mention a neck 
disorder.

The veteran did report his neck injury in service in 1966 
(i.e. prior to service in Vietnam) on his original claim for 
benefits filed immediately after service.  In this context, 
the Board must digress for a moment about whether there was a 
second traumatic injury in service.  Although the record 
shows the claimant was consistent for a considerable number 
of years after service in reporting only the neck injury in 
his initial training, much more recently he has reported a 
second neck injury in Vietnam when he plunged into a bunker 
and struck his head.  The Board further notes that he 
previously had provided a history of injury diving into a 
bunker in Vietnam, but all of the early versions of this 
story involved injuries to other parts of his body apart from 
his head or neck.  For purposes of this determination, the 
Board will assume the history of this second injury is true, 
although there is ample reason to question whether the 
veteran's evidence is "satisfactory," in light of the 
inconsistencies of the veteran's own statements, without 
regard to any other evidence.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Moreover, even assuming this injury 
was under combat conditions, the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service, not post service symptoms.  Kessel v. 
West, 13 Vet. App. 9 (1999).  Since there is a competent 
medical opinion of record that assumed the veteran's accounts 
of this putative combat incurred injury was true, and since 
the RO considered this evidence in its determination, the 
Board finds no basis to return this claim to the RO to 
consider in light of 38 U.S.C.A. 1154(b).

The VA examination in November 1968 reflects the veteran 
provided a history of continuing problems with occasional 
stiffness and cracking, but "no other symptoms."  The Board 
finds this entry critical.  It was recorded proximate to the 
critical time in question and when the medical provider was 
squarely addressing the presence of a neck disability, and 
when the existence of a service connected neck disorder was 
the immediate subject of a claim for compensation benefits.  
Thus, it is entitled to far greater probative value than 
later remote recollections of these events because it was 
contemporary to service and under circumstances when the 
claimant and the medical provider were focused on the 
existence of a service connected disability.  This entry 
demonstrates that the stiffness and cracking were 
intermittent, and it fails to document and, in fact, refutes 
a history of persistent radicular symptoms.  The clinical 
examination was wholly normal and the pertinent diagnosis was 
history of neck injury without positive findings.  These 
findings are also entitled to great probative weight since 
they were proximate to service and demonstrate no objective 
evidence of disability.  They certainly refute the statement 
of medical history in the service records that a chiropractor 
allegedly found displaced vertebrae.

After 1968, the statements of medical history provided by the 
claimant have been highly inconsistent.  A January 1970 
statement from Dr. Draime reflects treatment for neck pain 
and stiffness.  There was no mention of radiating symptoms.  
A December 1973 entry from Dr. Reitz refers to pain in the 
neck and shoulder.  A February 1975 entry shows a history of 
popping and cracking of the neck.  By a December 1975 
hospitalization, an extensive review of medical history 
failed to mention any neck pathology.  In May 1977, the 
claimant reported problems with the neck and back "more or 
less" all the time from service.  It was noted the complaints 
of pain had little objective support.  The diagnosis was 
chronic cervical sprain.  The Board notes that this history 
of persistent symptoms since service is inconsistent with the 
detailed history recorded in December 1975.  Likewise the 
history in 1970 and 1973 was not noted to be part of a 
persistent patten.  Moreover, the examiner in May 1977 again 
noted the lack of objective support for the complaints.

A May 1977 report from Dr. Runge shows the history of a neck 
injury during pugil stick training, with a blow to the side 
of the head followed by a neck ache.  There was no history of 
radiating pain, but the claimant did report symptoms of 
constant neck pain with relief on turning his neck.  The 
physician also noted there were no objective symptoms.  In 
January 1979, a chiropractor indicated that radiographic 
studies were consistent with a past injury of the neck with 
alteration of the motor units of the cervical spine.  There 
was no opinion that this was related to service, and no other 
provider has linked a disorder described as alteration of the 
motor units of the cervical spine to service.  A January 1981 
report from Dr. Hunter details a number of injuries post 
service.  The physician expressed the opinion that the 
veteran had musculoligamentos strain of the cervical, 
thoracic and lumbar spine, but provided no opinion on the 
etiology of the disabilities.

The January 1984 report in connection with a workman's 
compensation claim expressly notes that the claimant failed 
to provide an accurate history of multiple post service 
injuries when he was evaluated by Dr. Patrick.  His 
incomplete history was also noted in connection with the 
report of Dr. Heigeric.  The material with the workman's 
compensation claim lacks statements of medical history or 
current complaints of a persistent neck disability since 
service.  The Board again finds this evidence significant as 
to the issue of the appellant's credibility in providing 
medical history when his interests are at stake.

The claimant complained of neck pain with radiation in 1985-
86.  At a March 1992 hearing, he testified that he had pain 
radiating down to his shoulders during and since service.  
This evidence, however, is inconsistent with the far more 
probative history recorded proximate to service.

A May 1992 report of Dr. Schmitz, indicates that MRI studies 
disclosed a herniated disc in the cervical spine.  Based on 
the veteran's report of symptoms in service, the physician 
opined that the disc herniations originated in service.  The 
November 1993 report of Dr. Feibel discloses the veteran 
provided a history of a neck injury in basic training, but 
failed to mention any other injury.  Dr. Feibel stated that 
if the symptomatology at the time of the alleged injury in 
service was accurate, it was consistent with disc herniation.  
It was also considered consistent with the cervical strain 
without disc herniation.  "Obviously," noted the physician, 
"it is impossible to make a definite causal link between the 
accident and the subsequent disc herniation, but is possible 
given the description of the event and the subsequent pain 
that the disc herniation could have occurred at that point in 
time."  The Board finds no probative value can be assigned to 
the opinions of Dr. Schmitz and Dr. Feibel as they were based 
upon statements of medical history concerning the nature and 
persistence of symptoms that are not credible.  The Court has 
made clear that a medical opinion based on a history 
furnished by the veteran and unsupported by the clinical 
evidence is of low or limited probative value.  Curry v. 
Brown, 7 Vet . App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation. See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  As further stated by the Court, an 
"opinion based upon an inaccurate factual premise has no 
probative value."  Roenal v. Brown, 5 Vet. App. 458, 561 
(1993).  In sum, an opinion founded upon a false premise is 
not entitled to probative weight.

At a VA examination in January 1995, the claimant provided a 
history of the neck injury during basic training and reported 
he experienced radiating pain bilaterally. He also gave a 
history of several weeks of neck traction.  At the May 1995 
VA examination, the physician found no evidence of a cervical 
disorder.  He did opine, based upon the history provided by 
the claimant and the findings on that examination, that the 
veteran's cervical pathology was related to service.  A 
neurological examiner in May 1995 expressed much the same 
opinion and disclosed the same basis for his opinion.  The 
Board attaches no probative weight to these opinions as they 
are also based upon statements of medical history concerning 
the nature and persistence of symptoms that are not credible.  
Such opinions founded upon a false premise are not entitled 
to probative weight.

A December 1995 outpatient treatment report shows the veteran 
stated he first noted neck pain, as well as mid and low back 
pain, in January 1979.  While this evidence would contradict 
the veteran's other statements alleging persistent symptoms 
since service, the Board finds it is entitled to very low 
probative weight because it is provided at a point in time 
nearly three decades post service and some 16 years after 
1979.

The physician who conducted the June 1996 VA examination 
stated the he had the opportunity to review the record in the 
claim's folder before and after the examination.  The 
physician pointed out the evidence of multiple back injuries 
in the record.  The physician further pointed out that the 
veteran had never had demonstrated neurological impairments 
and therefore there was no basis upon which to determine the 
date of onset of disc herniation.

At a June 1996 spinal examination, the veteran provided a 
history of a neck injury during training in 1966 and again in 
1967 when he jumped into a bunker and snapped his head back.  
The physician provided an opinion to the effect that the 
cervical spine disability was related to injuries in service.  
In an addendum, the physician noted that review of the record 
disclosed additional post service back injuries that the 
veteran had failed to mention and, in fact, had denied.  The 
physician commented that this information increased the 
likelihood that the back disabilities occurred post service, 
but it was still impossible to state when the initial 
injuries occurred.  Once again, the Board finds that only low 
probative weight may be assigned to this opinion as it still 
relies upon statements of medical history from the claimant 
the Board has found noncredible.

In January 1998 testimony, the veteran reported an upper back 
injury in January 1979.

The VA examiner in June 1999 who reviewed the complete record 
recorded the veteran's history as to two injuries to the neck 
in service, one during initial training and one when the 
veteran reported he sustained an injury jumping into a bunker 
in Vietnam.  The Board notes that this opinion was thus based 
upon the veteran's accounts of events in service and 
satisfies any requirement that a putative combat incurred 
event be taken as established.  Following examination, the 
physician concluded that the veteran sustained a muscle 
ligament strain over the neck in service, however, the 
degenerative disc disease of the neck was due to the normal 
aging process and not due to the neck injury in service.  
There was no diagnosis of any current disability due to the 
muscle ligament strain in service.

The Board concludes that the June 1999 medical opinion is 
entitled to by far the greatest probative value as it is 
based upon a full review of the history and not upon clearly 
noncredible statements of history.  The conclusion reached by 
the physician is that the current degenerative disc disease 
is due to aging, not any event in service.  There is no 
indication of a current disability of the neck causally 
related to service.  Clearly buttressing this opinion are the 
history and negative clinical findings on the examination 
immediately after service that failed to demonstrate any 
chronic disability related to service.  This evidence is also 
entitled to great probative weight. Accordingly, the Board 
finds the clear preponderance of the probative and competent 
evidence is against the claim.  Under these circumstances, 
the benefit of the doubt doctrine is not for application.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2003).


ORDER

The claim of entitlement to service connection for a neck 
disability is reopened.

Service connection for a neck disability is denied.


REMAND

The veteran has continued to complain about the increasing 
severity of his service-connected shoulder disabilities, 
including at his recent July 2004 Travel Board Hearing.  His 
most recent compensation and pension examination was in June 
1999.  This is too old to accurately evaluate the veteran's 
shoulder disabilities.  Accordingly, it is the opinion of 
the Board that contemporaneous and thorough medical 
examination would be of assistance in evaluating the 
veteran's shoulder disabilities. Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to assess the current 
nature and extent of his service-
connected shoulder disabilities.  The 
examiner should fully consider any 
functional loss due to pain.   See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

3.  The RO should readjudicate the claims 
for increased ratings for the veteran's 
shoulders, considering all the evidence 
added to the claims file since the 
February May 2003 Supplemental Statement 
of the Case.  The possibility of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).  If this 
results in less than a full grant of the 
benefits sought on appeal, the RO should 
prepare another Supplemental Statement of 
the Case.  Thereafter, this case should 
be forwarded to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



